                  1 RUSSELL NAYMARK (SBN 196956)
                    American Federation of Musicians
                  2 of the United States and Canada
                  3 3220 Winona Avenue
                    Burbank, CA 91504
                  4 Telephone: 818-565-3400
                    Facsimile: 212-764-6134
                  5 Email: rnaymark@afm.org
                  6
                    JENNIFER P. GARNER (pro hac vice)
                  7 American  Federation of Musicians
                    of the United States and Canada
                  8 1501 Broadway, 9th Floor
                    New York, New York 10036
                  9 Telephone: 917-229-0290
                 10 Facsimile: 212-768-7452
                    Email: jgarner@afm.org
                 11
                      Attorneys for Plaintiff
                 12
                    ADAM LEVIN (SBN 156773)
                 13   axl@msk.com
                    STEPHEN A. ROSSI (SBN 282205),
                 14   sar@msk.com
                    MITCHELL SILBERBERG & KNUPP LLP
                 15 2049 Century Park East, 18th Floor
                    Los Angeles, CA 90067-3120
                 16 Telephone: (310) 312-2000
                    Facsimile: (310) 312-3100
                 17
                    Attorneys for Defendant
                 18 212 PRODUCTIONS, LLC
                 19
                                            UNITED STATES DISTRICT COURT
                 20
                            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                 21
                    AMERICAN FEDERATION OF                  CASE NO. 2:20-cv-07255 JAK (KSx)
                 22 MUSICIANS     OF  THE    UNITED
                    STATES AND CANADA,                      The Hon. John A. Kronstadt
                 23
                                 Plaintiff,                 [PROPOSED] JOINT
                 24                                         STIPULATED PROTECTIVE
                           v.                               ORDER
                 25
                    212 PRODUCTIONS, LLC,                   DISCOVERY MATTER
                 26
                                 Defendant.                 Jury Trial Demanded
                 27                                         Filed Date: 08/12/2020
    Mitchell     28
  Silberberg &
   Knupp LLP
13157334.2
                                         JOINT STIPULATED PROTECTIVE ORDER
                  1         Plaintiff, American Federation of Musicians of the United States and Canada
                  2 (“Plaintiff”) and Defendant, 212 Productions, LLC (“Defendant”), by and through
                  3 their counsel of record, submit the following proposed Joint Stipulated Protective
                  4 Order:
                  5
                  6 1.      A. PURPOSES AND LIMITATIONS
                  7         Discovery in this action is likely to involve production of confidential,
                  8 proprietary, or private information for which special protection from public
                  9 disclosure and from use for any purpose other than prosecuting this litigation may
                 10 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                 11 enter the following Stipulated Protective Order. The parties acknowledge that this
                 12 Order does not confer blanket protections on all disclosures or responses to
                 13 discovery and that the protection it affords from public disclosure and use extends
                 14 only to the limited information or items that are entitled to confidential treatment
                 15 under the applicable legal principles. The parties further acknowledge, as set forth
                 16 in Section 12.3, below, that this Stipulated Protective Order does not entitle them
                 17 to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                 18 procedures that must be followed and the standards that will be applied when a
                 19 party seeks permission from the court to file material under seal.
                 20         B. GOOD CAUSE STATEMENT
                 21         This action is likely to involve trade secrets, individual employment and
                 22 income information of musicians and employees represented by AFM, proprietary
                 23 information of 212 Productions, LLC, and its vendors and business partners,
                 24 private financial information of persons not represented by AFM and other
                 25 valuable industry commercial, financial, and/or proprietary information for which
                 26 special protection from public disclosure and from use for any purpose other than
                 27 prosecution and/or defense of this action is warranted. Such individual,
    Mitchell     28 confidential and/or proprietary materials and information consist of at least:
  Silberberg &
   Knupp LLP
                                                               2
13157334.2
                                             JOINT STIPULATED PROTECTIVE ORDER
                  1         i) Information reflecting the wages, benefits, and residuals paid or owed
                  2 to musicians represented by AFM. The parties recognize and agree that the
                  3 wage and income information at issue in this Action has been collectively as
                  4 opposed to privately bargained, that it is directly relevant to AFM’s claims and
                  5 essential to the fair resolution of this Action.
                  6         The parties further recognize and agree that the right of employees to engage
                  7 in concerted activities and collective bargaining with respect to wages, benefits,
                  8 and other terms and conditions of employment is a fundamental right guaranteed
                  9 by the National Labor Relations Act, and that for this right to be a meaningful one
                 10 employees must have the right to discuss wages, benefits, and other terms and
                 11 conditions of employment. The parties further recognize and agree that this
                 12 information is not Confidential 212 Productions, LLC Information (as defined
                 13 below). AFM asserts that musicians represented by AFM have, prior to the
                 14 commencement of this Action, discussed and disclosed this information
                 15 specifically as it relates to the subject matter of this Action among themselves,
                 16 with AFM, and with their family members or other members of the public. AFM,
                 17 as bargaining agent for musician employees of 212 Productions, LLC, contends
                 18 that it is entitled to this information for collective bargaining purposes pursuant to
                 19 the National Labor Relations Act. 212 Productions, LLC, produced a substantial
                 20 quantity of this information prior to the commencement of this Action for purposes
                 21 of collective bargaining.
                 22         The parties agree that a “confidential” designation under this Order made by
                 23 any Party or Non-Party of information or materials reflecting the wages, benefits
                 24 and residuals paid or owed to musicians represented by AFM, or any of the other
                 25 terms and conditions of employment collectively bargained by AFM, shall not
                 26 operate or be given effect in any way that would prohibit employees from
                 27 discussing wages and benefits; prohibit employees from disclosing their
    Mitchell     28 paychecks; prohibit employees from giving interviews or making public statements
  Silberberg &
   Knupp LLP
                                                                3
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 about the activities or policies of 212 Productions, LLC; prohibit employees from
                  2 disclosing any other term or condition of employment subject to collective
                  3 bargaining; in any other like or related manner interfere with, restrain, or coerce
                  4 employees in the exercise of the rights guaranteed by the National Labor Relations
                  5 Act; or interfere with the administration of AFM as the recognized representative
                  6 agent of musicians for purposes of collective bargaining.
                  7         Information produced in this Action reflecting the wages, benefits, and
                  8 residuals paid or owed to musicians represented by AFM will not be designated by
                  9 any Party or Non-Party as "confidential” without a good faith belief that such
                 10 information has been maintained in a confidential, non-public manner prior to its
                 11 production in this Action.
                 12         ii) Confidential 212 Productions, LLC, Information. Such confidential
                 13 and proprietary materials and information consist of, among other things,
                 14 confidential business or financial information (including intellectual property
                 15 owned by or licensed to 212 Productions LLC or any related entity) regarding the
                 16 development, production, scoring and distribution of television programs and
                 17 motion pictures, information regarding confidential business practices, or other
                 18 confidential research, development, or commercial information, the confidential
                 19 and proprietary terms of Defendant’s contractual relationships with its vendors and
                 20 national and international program distributors, the disclosure of which would
                 21 materially impair the Defendant’s ability to compete for services and negotiate
                 22 future agreements with vendors and distributors, and information otherwise
                 23 generally unavailable to the public, or which may be privileged or otherwise
                 24 protected from disclosure under state or federal statutes, court rules, case decisions,
                 25 or common law.
                 26         Accordingly, to expedite the flow of information, to facilitate the prompt
                 27 resolution of disputes over confidentiality of discovery materials, to adequately
    Mitchell     28 protect information the parties are entitled to keep confidential, to ensure that the
  Silberberg &
   Knupp LLP
                                                                4
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 parties are permitted reasonable necessary uses of such material in preparation for
                  2 and in the conduct of trial, to address their handling at the end of the litigation, and
                  3 serve the ends of justice, a protective order for such information is justified in this
                  4 matter. It is the intent of the parties that information will not be designated as
                  5 confidential for tactical reasons and that nothing be so designated without a good
                  6 faith belief that it has been maintained in a confidential, non-public manner, and
                  7 there is good cause why it should not be part of the public record of this case.
                  8 2.      DEFINITIONS
                  9         2.1 Action: The within lawsuit captioned “American Federation of
                 10 Musicians of the United States and Canada v. 212 Productions, LLC” pending in
                 11 the United States District Court for the Central District of California as Case No.
                 12 2:20-cv-07255 JAK (KSx).
                 13         2.2 Challenging Party: a Party or Non-Party that challenges the designation
                 14 of information or items under this Order.
                 15         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                 16 how it is generated, stored or maintained) or tangible things that qualify for
                 17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                 18 the Good Cause Statement.
                 19         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
                 20 their support staff).
                 21         2.5 Designating Party: a Party or Non-Party that designates information or
                 22 items that it produces in disclosures or in responses to discovery as
                 23 “CONFIDENTIAL.”
                 24         2.6 Disclosure or Discovery Material: all items or information, regardless of
                 25 the medium or manner in which it is generated, stored, or maintained (including,
                 26 among other things, testimony, transcripts, and tangible things), that are produced
                 27 or generated in disclosures or responses to discovery in this matter.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                5
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1         2.7 Expert: a person with specialized knowledge or experience in a matter
                  2 pertinent to the litigation who has been retained by a Party or its counsel to serve
                  3 as an expert witness or as a consultant in this Action.
                  4         2.8 House Counsel: attorneys who are employees of a party to this Action.
                  5 House Counsel does not include Outside Counsel of Record or any other outside
                  6 counsel.
                  7         2.9 Non-Party: any natural person, partnership, corporation, association, or
                  8 other legal entity not named as a Party to this action.
                  9         2.10 Outside Counsel of Record: attorneys who are not employees of a
                 10 party to this Action but are retained to represent or advise a party to this Action
                 11 and have appeared in this Action on behalf of that party or are affiliated with a law
                 12 firm which has appeared on behalf of that party, and includes support staff.
                 13         2.11 Party: any party to this Action, including all of its officers, directors,
                 14 employees, consultants, retained experts, and Outside Counsel of Record (and their
                 15 support staffs).
                 16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                 17 Discovery Material in this Action.
                 18         2.13 Professional Vendors: persons or entities that provide litigation support
                 19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                 20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 21 and their employees and subcontractors.
                 22         2.14 Protected Material: any Disclosure or Discovery Material that is
                 23 designated as “CONFIDENTIAL.”
                 24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                 25 Material from a Producing Party.
                 26         3.    SCOPE
                 27         The protections conferred by this Stipulation and Order cover not only
    Mitchell     28 Protected Material (as defined above), but also (1) any information copied or
  Silberberg &
   Knupp LLP
                                                                6
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                  2 compilations of Protected Material; and (3) any testimony, conversations, or
                  3 presentations by Parties or their Counsel that might reveal Protected Material.
                  4         Any use of Protected Material at trial shall be governed by the orders of the
                  5 trial judge. This Order does not govern the use of Protected Material at trial.
                  6 4.      DURATION
                  7         i) Once this case proceeds to trial, all of the information reflecting the
                  8 wages, benefits, and residuals paid or owed to musicians represented by AFM that
                  9 was designated as confidential or maintained pursuant to this protective order
                 10 becomes public and will be presumptively available to all members of the public,
                 11 including the press, unless compelling reasons supported by specific factual
                 12 findings to proceed otherwise are made to the trial judge in advance of the trial.
                 13 See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir.
                 14 2006) (distinguishing “good cause” showing for sealing documents produced in
                 15 discovery from “compelling reasons” standard when merits-related documents are
                 16 part of court record).
                 17         ii) With respect to Confidential 212 Productions, LLC, information, even
                 18 after final disposition of this litigation, the confidentiality obligations imposed by
                 19 this Order shall remain in effect until a Designating Party agrees otherwise in
                 20 writing or a court order otherwise directs. Final disposition shall be deemed to be
                 21 the later of (1) dismissal of all claims and defenses in this Action, with or without
                 22 prejudice; and (2) final judgment herein after the completion and exhaustion of all
                 23 appeals, rehearings, remands, trials, or reviews of this Action, including the time
                 24 limits for filing any motions or applications for extension of time pursuant to
                 25 applicable law.
                 26 5.      DESIGNATING PROTECTED MATERIAL
                 27         5.1 Exercise of Restraint and Care in Designating Material for Protection.
    Mitchell     28 Each Party or Non-Party that designates information or items for protection under
  Silberberg &
   Knupp LLP
                                                                7
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 this Order must take care to limit any such designation to specific material that
                  2 qualifies under the appropriate standards. The Designating Party must designate for
                  3 protection only those parts of material, documents, items, or oral or written
                  4 communications that qualify so that other portions of the material, documents,
                  5 items, or communications for which protection is not warranted are not swept
                  6 unjustifiably within the ambit of this Order.
                  7         Mass, indiscriminate, or routinized designations are prohibited. Designations
                  8 that are shown to be clearly unjustified or that have been made for an improper
                  9 purpose (e.g., to unnecessarily encumber the case development process or to
                 10 impose unnecessary expenses and burdens on other parties) may expose the
                 11 Designating Party to sanctions.
                 12         If it comes to a Designating Party’s attention that information or items that it
                 13 designated for protection do not qualify for protection, that Designating Party must
                 14 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                 15         5.2 Manner and Timing of Designations. Except as otherwise provided in
                 16 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                 17 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                 18 under this Order must be clearly so designated before the material is disclosed or
                 19 produced.
                 20         Designation in conformity with this Order requires:
                 21         (a) for information in documentary form (e.g., paper or electronic
                 22 documents, but excluding transcripts of depositions or other pretrial or trial
                 23 proceedings), that the Producing Party affix at a minimum, the legend
                 24 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                 25 contains protected material. If only a portion or portions of the material on a page
                 26 qualifies for protection, the Producing Party also must clearly identify the
                 27 protected portion(s) (e.g., by making appropriate markings in the margins).
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                8
13157334.2
                                                STIPULATED PROTECTIVE ORDER
                  1         A Party or Non-Party that makes original documents available for inspection
                  2 need not designate them for protection until after the inspecting Party has indicated
                  3 which documents it would like copied and produced. During the inspection and
                  4 before the designation, all of the material made available for inspection shall be
                  5 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                  6 documents it wants copied and produced, the Producing Party must determine
                  7 which documents, or portions thereof, qualify for protection under this Order.
                  8 Then, before producing the specified documents, the Producing Party must affix
                  9 the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                 10 only a portion or portions of the material on a page qualifies for protection, the
                 11 Producing Party also must clearly identify the protected portion(s) (e.g., by making
                 12 appropriate markings in the margins).
                 13         (b) for testimony given in depositions that the Designating Party identify the
                 14 Disclosure or Discovery Material on the record, before the close of the deposition
                 15 all protected testimony.
                 16         (c) for information produced in some form other than documentary and for
                 17 any other tangible items, that the Producing Party affix in a prominent place on the
                 18 exterior of the container or containers in which the information is stored the legend
                 19 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                 20 protection, the Producing Party, to the extent practicable, shall identify the
                 21 protected portion(s).
                 22         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                 23 failure to designate qualified information or items does not, standing alone, waive
                 24 the Designating Party’s right to secure protection under this Order for such
                 25 material. Upon timely correction of a designation, the Receiving Party must make
                 26 reasonable efforts to assure that the material is treated in accordance with the
                 27 provisions of this Order.
    Mitchell     28 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  Silberberg &
   Knupp LLP
                                                               9
13157334.2
                                                STIPULATED PROTECTIVE ORDER
                  1         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                  2 designation of confidentiality at any time that is consistent with the Court’s
                  3 Scheduling Order.
                  4         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                  5 resolution process under Local Rule 37.1 et seq.
                  6         6.3 The burden of persuasion in any such challenge proceeding shall be on
                  7 the Designating Party. Frivolous challenges, and those made for an improper
                  8 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                  9 parties) may expose the Challenging Party to sanctions. Unless the Designating
                 10 Party has waived or withdrawn the confidentiality designation, all parties shall
                 11 continue to afford the material in question the level of protection to which it is
                 12 entitled under the Producing Party’s designation until the Court rules on the
                 13 challenge.
                 14 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                 15         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                 16 disclosed or produced by another Party or by a Non-Party in connection with this
                 17 Action only for prosecuting, defending, or attempting to settle this Action. Such
                 18 Protected Material may be disclosed only to the categories of persons and under
                 19 the conditions described in this Order. When the Action has been terminated, a
                 20 Receiving Party must comply with the provisions of section 13 below (FINAL
                 21 DISPOSITION).
                 22         Protected Material must be stored and maintained by a Receiving Party at a
                 23 location and in a secure manner that ensures that access is limited to the persons
                 24 authorized under this Order.
                 25         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                 26 otherwise ordered by the court or permitted in writing by the Designating Party, a
                 27 Receiving Party may disclose any information or item designated
    Mitchell     28 “CONFIDENTIAL” only to:
  Silberberg &
   Knupp LLP
                                                               10
13157334.2
                                                STIPULATED PROTECTIVE ORDER
                  1         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                  2 as employees of said Outside Counsel of Record to whom it is reasonably
                  3 necessary to disclose the information for this Action;
                  4         (b) the officers, directors, and employees (including House Counsel) of the
                  5 Receiving Party to whom disclosure is reasonably necessary for this Action;
                  6         (c) Experts (as defined in this Order) of the Receiving Party to whom
                  7 disclosure is reasonably necessary for this Action and who have signed the
                  8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  9         (d) the court and its personnel;
                 10         (e) court reporters and their staff;
                 11         (f) professional jury or trial consultants, mock jurors, and Professional
                 12 Vendors to whom disclosure is reasonably necessary for this Action and who have
                 13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                 14         (g) the author or recipient of a document containing the information or a
                 15 custodian or other person who otherwise possessed or knew the information;
                 16         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                 17 Action to whom disclosure is reasonably necessary provided: (1) the deposing
                 18 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                 19 they will not be permitted to keep any confidential information unless they sign the
                 20 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                 21 agreed by the Designating Party or ordered by the court. Pages of transcribed
                 22 deposition testimony or exhibits to depositions that reveal Protected Material may
                 23 be separately bound by the court reporter and may not be disclosed to anyone
                 24 except as permitted under this Stipulated Protective Order; and
                 25         (i) any mediator or settlement officer, and their supporting personnel,
                 26 mutually agreed upon by any of the parties engaged in settlement discussions.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                   11
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                  2 IN OTHER LITIGATION
                  3         If a Party is served with a subpoena or a court order issued in other litigation
                  4 that compels disclosure of any information or items designated in this Action as
                  5 “CONFIDENTIAL,” that Party must:
                  6         (a) promptly notify in writing the Designating Party. Such notification shall
                  7 include a copy of the subpoena or court order;
                  8         (b) promptly notify in writing the party who caused the subpoena or order to
                  9 issue in the other litigation that some or all of the material covered by the subpoena
                 10 or order is subject to this Protective Order. Such notification shall include a copy
                 11 of this Stipulated Protective Order; and
                 12         (c) cooperate with respect to all reasonable procedures sought to be pursued
                 13 by the Designating Party whose Protected Material may be affected.
                 14         If the Designating Party timely seeks a protective order, the Party served
                 15 with the subpoena or court order shall not produce any information designated in
                 16 this action as “CONFIDENTIAL” before a determination by the court from which
                 17 the subpoena or order issued, unless the Party has obtained the Designating Party’s
                 18 permission. The Designating Party shall bear the burden and expense of seeking
                 19 protection in that court of its confidential material and nothing in these provisions
                 20 should be construed as authorizing or encouraging a Receiving Party in this Action
                 21 to disobey a lawful directive from another court.
                 22 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                 23 PRODUCED IN THIS LITIGATION
                 24         (a) The terms of this Order are applicable to information produced by a Non-
                 25 Party in this Action and designated as “CONFIDENTIAL.” Such information
                 26 produced by Non-Parties in connection with this litigation is protected by the
                 27 remedies and relief provided by this Order. Nothing in these provisions should be
    Mitchell     28 construed as prohibiting a Non-Party from seeking additional protections.
  Silberberg &
   Knupp LLP
                                                               12
13157334.2
                                                STIPULATED PROTECTIVE ORDER
                  1         (b) In the event that a Party is required, by a valid discovery request, to
                  2 produce a Non-Party’s confidential information in its possession, and the Party is
                  3 subject to an agreement with the Non-Party not to produce the Non-Party’s
                  4 confidential information, then the Party shall:
                  5         (1) promptly notify in writing the Requesting Party and the Non-Party that
                  6 some or all of the information requested is subject to a confidentiality agreement
                  7 with a Non-Party;
                  8         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                  9 Order in this Action, the relevant discovery request(s), and a reasonably specific
                 10 description of the information requested; and
                 11         (3) make the information requested available for inspection by the Non-
                 12 Party, if requested.
                 13         (c) If the Non-Party fails to seek a protective order from this court within 14
                 14 days of receiving the notice and accompanying information, the Receiving Party
                 15 may produce the Non-Party’s confidential information responsive to the discovery
                 16 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                 17 not produce any information in its possession or control that is subject to the
                 18 confidentiality agreement with the Non-Party before a determination by the court.
                 19 Absent a court order to the contrary, the Non-Party shall bear the burden and
                 20 expense of seeking protection in this court of its Protected Material.
                 21 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 22         If a Receiving Party learns that, by inadvertence or otherwise, it has
                 23 disclosed Protected Material to any person or in any circumstance not authorized
                 24 under this Stipulated Protective Order, the Receiving Party must immediately (a)
                 25 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                 26 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                 27 the person or persons to whom unauthorized disclosures were made of all the terms
    Mitchell     28 of this Order, and (d) request such person or persons to execute the
  Silberberg &
   Knupp LLP
                                                                13
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                  2 A.
                  3 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  4 PROTECTED MATERIAL
                  5         When a Producing Party gives notice to Receiving Parties that certain
                  6 inadvertently produced material is subject to a claim of privilege or other
                  7 protection, the obligations of the Receiving Parties are those set forth in Federal
                  8 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                  9 whatever procedure may be established in an e-discovery order that provides for
                 10 production without prior privilege review. Pursuant to Federal Rule of Evidence
                 11 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                 12 of a communication or information covered by the attorney-client privilege or
                 13 work product protection, the parties may incorporate their agreement in the
                 14 stipulated protective order submitted to the court.
                 15 12.     MISCELLANEOUS
                 16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                 17 person to seek its modification by the Court in the future.
                 18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                 19 Protective Order no Party waives any right it otherwise would have to object to
                 20 disclosing or producing any information or item on any ground not addressed in
                 21 this Stipulated Protective Order. Similarly, no Party waives any right to object on
                 22 any ground to use in evidence of any of the material covered by this Protective
                 23 Order.
                 24         12.3 Filing Protected Material. A Party that seeks to file under seal any
                 25 Protected Material must comply with Civil Local Rule 79-5. Protected Material
                 26 may only be filed under seal pursuant to a court order authorizing the sealing of the
                 27 specific Protected Material at issue. If a Party's request to file Protected Material
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               14
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1 under seal is denied by the court, then the Receiving Party may file the information
                  2 in the public record unless otherwise instructed by the court.
                  3 13.     FINAL DISPOSITION
                  4         After the final disposition of this Action, as defined in paragraph 4, within
                  5 60 days of a written request by the Designating Party, each Receiving Party must
                  6 return all Protected Material to the Producing Party or destroy such material. As
                  7 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                  8 compilations, summaries, and any other format reproducing or capturing any of the
                  9 Protected Material. Whether the Protected Material is returned or destroyed, the
                 10 Receiving Party must submit a written certification to the Producing Party (and, if
                 11 not the same person or entity, to the Designating Party) by the 60 day deadline that
                 12 (1) identifies (by category, where appropriate) all the Protected Material that was
                 13 returned or destroyed and (2) affirms that the Receiving Party has not retained any
                 14 copies, abstracts, compilations, summaries or any other format reproducing or
                 15 capturing any of the Protected Material. Notwithstanding this provision, Counsel
                 16 are entitled to retain an archival copy of all pleadings, motion papers, trial,
                 17 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                 18 and trial exhibits, expert reports, attorney work product, and consultant and expert
                 19 work product, even if such materials contain Protected Material. Any such archival
                 20 copies that contain or constitute Protected Material remain subject to this
                 21 Protective Order as set forth in Section 4 (DURATION).
                 22 14. Any violation of this Order may be punished by any and all appropriate
                 23 measures including, without limitation, contempt proceedings and/or monetary
                 24 sanctions.
                 25
                 26         IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               15
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
                  1                                       EXHIBIT A
                  2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                  3         I, _____________________________ [print or type full name], of
                  4 _________________ [print or type full address], declare under penalty of perjury
                  5 that I have read in its entirety and understand the Stipulated Protective Order that
                  6 was issued by the United States District Court for the Central District of California
                  7 on ____________ in the case of American Federation of Musicians of the United
                  8 States and Canada v. 212 Productions, LLC, Case No. 2:20-cv-07255 JAK (KSx).
                  9 I agree to comply with and to be bound by all the terms of this Stipulated
                 10 Protective Order and I understand and acknowledge that failure to so comply could
                 11 expose me to sanctions and punishment in the nature of contempt. I solemnly
                 12 promise that I will not disclose in any manner any information or item that is
                 13 subject to this Stipulated Protective Order to any person or entity except in strict
                 14 compliance with the provisions of this Order.
                 15         I further agree to submit to the jurisdiction of the United States District
                 16 Court for the Central District of California for the purpose of enforcing the terms
                 17 of this Stipulated Protective Order, even if such enforcement proceedings occur
                 18 after termination of this action. I hereby appoint __________________________
                 19 [print or type full name] of ___________________________________________
                 20 [print or type full address and telephone number] as my California agent for
                 21 service of process in connection with this action or any proceedings related to
                 22 enforcement of this Stipulated Protective Order.
                 23 Date: ______________________________________
                 24 City and State where sworn and signed: _________________________________
                 25
                 26 Printed name: _______________________________
                 27
    Mitchell     28 Signature: __________________________________
  Silberberg &
   Knupp LLP
                                                               17
13157334.2
                                                 STIPULATED PROTECTIVE ORDER
